DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of PCT/US2017/037797 filed on June 15, 2017 which claims priority from U.S. Provisional Application No. 62/350,702, filed on June 15, 2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

Response to Amendment
By Applicant’s amendment filed August 11, 2022, claims 44 and 45 have been amended.  Claims 48 and 49 are withdrawn.  Claims 1-43, 54, 58 and 64-66 were previously canceled.
Claims 44-47, 50-53, 55-57, 59-63 and 67-70 are currently presented for examination and examined as they read on the elected species of cannabidiol (CBD) as a species of a cannabinoid; myrcene as a species of a terpene; a subject who suffers or is suspected of suffering from one or more health conditions as a species of a subject; neurodegenerative diseases as a species of one or more health conditions; a non-enzymatic antioxidant molecule as a species of an antioxidant; and beta-caryophyllene as a species of one or more essential oils.

Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112(b) is hereby withdrawn.
Applicant's arguments filed August 11, 2022 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to recite a composition comprising at least one enzymatic antioxidant and neither Morgan nor Hampson teach or disclose this limitation.
This argument is found not persuasive since Morgan teaches that other ingredients may further be included in the composition including antioxidants (page 13 lines 14-17; page 21 lines 11-15).  As such, it would have been obvious and within the skill of an ordinary artisan practicing the invention of Morgan to select a suitable antioxidant well-known in the art.  Applicant has not provided any data or evidence which demonstrates criticality for the use of an enzymatic antioxidant as opposed to any antioxidant in general including a non-enzymatic antioxidant.  Morgan teaches the use of non-enzymatic antioxidants such as vitamin E and vitamin C (see pages 21 lines 14-15).  However, prior to the effective filing date of the instant application, enzymatic and non-enzymatic antioxidants served the same function of reducing the production of reactive oxygen species in the body and at the same time, preventing oxidation that causes irrecoverable damages to the cells (see Park et al. U.S. Publication No. 2004/0028758 A1 paragraph [0002]).  Park et al. teaches that natural antioxidants include antioxidant enzymes such as superoxide dismutase, catalase, peroxidase, and glutathione peroxidase as well as non-enzymatic antioxidants such as vitamin E, vitamin C and glutathione [0003].   Park et al. further teaches that the actions of reactive oxygen species can be reduced by antioxidant enzymes such as superoxide dismutase, catalase and peroxidase, and antioxidant substances such as vitamin C, vitamin E and glutathione [0002].   Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art practicing the invention of Morgan, to utilize any suitable antioxidant known in the art including an enzymatic antioxidant with a reasonable expectation of predictable results.  Thus, in the absence of secondary considerations such as a demonstration of criticality or unexpected results, including an enzymatic antioxidant in the formulation of Morgan would have been seen as selecting an obvious alternative and within the skill of an artisan practicing the invention.  Thus Applicant’s amendments to the claims do not overcome the previous rejection under 35 USC 103 over Morgan in view of Hampson. 
Therefore, for reasons of record and for the reasons detailed above, the previous rejections under 35 USC 103 are hereby maintained, however, the rejections are being modified in view of Applicant’s amendments to the claims.  This action is non-final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-47, 50-53, 55-57, 59, 60 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan WO 2014/100231 A1 in view of Hampson et al. U.S. Patent No. 6,630,507 B1 (Provided on IDS) and Park et al. U.S. Publication No. 2004/0028758 A1.
Claims 44-47, 50-53, 55-57, 59, 60 and 68-70 of the instant application claim a method for reducing oxidative stress in a subject, comprising administering to said subject in need thereof an amount of a composition comprising a solution comprising a terpene such as myrcene and a plurality of microcapsules comprising a cannabinoid compound such as cannabidiol (CBD) and at least one enzymatic antioxidant such as superoxide dismutase, glutathione peroxidase, glutathione reductase, catalases, or ascorbate oxidase, wherein a microcapsule of said plurality of microcapsules has a diameter of at most 2 micrometers (m) and encapsulates said cannabinoid compound, thereby reducing oxidative stress in said subject, wherein said subject is one who suffers or is suspected of suffering from one or more health conditions such as neurodegenerative diseases.
Morgan teaches a pharmaceutical composition comprising an isolated cannabinoid receptor modulator and optionally a blend of terpenes in a pharmaceutically acceptable carrier (page 11 lines 1-3).  Suitable terpenes for the composition include a blend of two or more terpenes including myrcene and beta-caryophyllene (page 11 lines 4-10).  A suitable cannabinoid receptor modulator is cannabidiol (CBD) Page 11 lines 17-24).  The pharmaceutical compositions are in the form for oral administration, vaporization-ready, nebulization-ready, nanoparticle formulations, liposomal formulation, and other parenteral forms (page 12 lines 1-4).  Morgan teaches that the pharmaceutical composition is for treating diseases, disorders, dysfunctions or syndromes including seizures, cognition and memory disorders, inflammation, neurodegenerative related syndromes, cognitive impairment, etc. (page 12 lines 16-24).   Morgan further teaches methods of ameliorating or treating a cannabinoid receptor mediated disease, disorder or syndrome in a human subject by such steps as administering to the subject an effective amount of a composition containing cannabinoid receptor modifiers and/or terpenes such as d-limonene, pinene, myrcene, linalool, beta caryophyllene or a combination thereof (page 29 lines 1-5).
Morgan further teaches treating diseases, disorders, dysfunctions or syndromes secondary to organophosphate exposure including seizures, cognition and memory disorders, inflammation, neurodegenerative related syndromes, cognitive impairment, etc. (page 20 lines 13-22).  Morgan specifically teaches that the combination of CB agonists and supplemental terpenes provide neuroprotection against oxidative stress (page 22 lines 14-17).
Morgan further teaches formulations suitable for oral administration may be in the form of capsules, cachets, pills, tablets, lozenges, powders, granules, or as a solution or suspension (page 31 lines 16-21).  Morgan teaches that the solid dosage forms for oral administration, i.e. capsules, tablets, pills, and the like are prepared by mixing the active ingredients with one or more pharmaceutically acceptable carrier, including binders such as alginates (page 32 lines 3-9).  Morgan further teaches that the tablets and other solid dosage forms such as dragees, capsules, pills and granules may be prepared with coating and shells such as enteric coating and other coatings well known in the pharmaceutical formulating art (page 32 lines 29-32).  Morgan further teaches that they may be formulated to provide slow or controlled release of the active ingredients such as preparing liposomes and/or microspheres or nanoparticles utilizing polymeric substances and waxes (page 33 lines 1-8).  Morgan further teaches that the active ingredients can also be in microencapsulated form (page 33 line 9).  Morgan et al. further teaches that injectable depot forms may be prepared by forming microencapsule matrices of the active ingredients in biodegradable polymers (page 35 lines 29-30).  Morgan teaches that depot injectable formulations are prepared by entrapping the active ingredients in liposomes or microemulsions or nanoparticles which are compatible with the body tissue (page 36 lines 2-4).  Water-soluble nanoparticles are rendered obvious since Morgan teaches the use of polymeric materials to form the nanoparticles which are water-soluble materials.
Morgan further teaches that other ingredients may further be included in the composition including antioxidants (page 13 lines 14-17; page 21 lines 11-15).
Morgan teaches in one aspect of the invention, the cannabinoid therapy includes a terpene blend containing myrcene and beta caryophyllene and further contains CBD (without THC) (page 36 lines 19-23).  Morgan specifically teaches administration of CDB (without THC) and the terpene blend containing myrcene and beta caryophyllene (page 38 lines 3-4 and page 39 lines 29-30). 
Morgan teaches that the cannabinoid formulation may be in particle form including liposomes, microspheres or nanoparticles (page 12 lines 1-5, page 27 line 29-page 28 line 1, page 33 lines 3-9, page 34 lines 29-32).  Liposomes contain active components encapsulated within.  Morgan specifically teaches that the cannabinoids are in liposomes having particle size diameters ranging from 10 nm to 3000 nm and preferably ranging from 50 nm to 2000 nm (2 m) (page 25 lines 20-22).  Thus, Morgan teaches particle sizes preferably up to 2 m as claimed in the instant claims.  
Morgan does not specifically exemplify reducing oxidative stress in a subject suffering from or suspected of suffering from neurodegenerative diseases.  Morgan does not specifically teach that the composition has a polydispersity index as claimed in claims 69 and 70.  Morgan does not teach including at least one enzymatic antioxidant.
Although Morgan does not specifically teach that the composition has a polydispersity index of less than about 2 or 1 as claimed in claims 69 and 70 which means that the size distribution of the plurality of microcapsules is monodisperse (particles of the same size) or has a broader particle size distribution, Morgan does teach that the cannabinoids are in liposomes having particle size diameters ranging from 10 nm to 3000 nm and preferably ranging from 50 nm (0.050 m) to 2000 nm (2 m) (page 25 lines 20-22).  Thus, Morgan teaches particle sizes preferably up to 2 m which is the same as claimed in the instant claims.  Although Morgan does not teach that the distribution of particle size is uniform or near uniform, it would be reasonable that formulations of Morgan include formulations wherein the particles are the same size since Morgan teaches the particle size diameters can range from 10 nm to 3 m and preferably from 0.050 m to 2 m, and thus the particles can all be the same size as long as they have a diameter no more than 2 m.  Moreover, Applicant has not provided any data or evidence which demonstrates criticality for the claimed polydispersity index. Thus, in the absence of secondary considerations such as a demonstration of criticality or unexpected results, a formulation having a polydispersity index as claimed is rendered obvious in view of the teachings of Morgan. 
Although Morgan does not specifically exemplify reducing oxidative stress in a subject suffering from or suspected of suffering from neurodegenerative diseases, Morgan teaches that the formulations containing a cannabinoid such as CBD combined with terpenes including myrcene and -caryophyllene provide neuroprotection against oxidative stress (page 22 lines 14-17).  In addition, Morgan teaches that the pharmaceutical composition is for treating diseases, disorders, dysfunctions or syndromes including neurodegenerative related syndromes (page 12 lines 16-24).   
In addition, prior to the effective filing of the instant application, cannabinoids were known in the art to have antioxidant properties and to be useful as neuroprotectants for the treatment of neurodegenerative diseases (abstract Hampson et al.).  Hampson et al. specifically demonstrates that cannabidiol has antioxidant properties and is useful for the treatment of neurodegenerative diseases (see examples 4-9 columns 14-20).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Morgan which teaches formulations containing a cannabinoid such as CBD combined with terpenes including myrcene and -caryophyllene which can provide neuroprotection against oxidative stress with the teachings of Hampson et al. which specifically teach that cannabinoid containing formulations including cannabidiol (CBD) have antioxidant properties and are useful as neuroprotectants for the treatment of neurodegenerative diseases.  Thus, an ordinary skilled artisan would have been motivated to use the formulations of Morgan in a method for reducing oxidative stress and treating neurodegenerative diseases with a reasonable expectation of success.  
Although Morgan does not teach including at least one enzymatic antioxidant in the formulation, Morgan teaches that other ingredients may further be included in the composition including antioxidants (page 13 lines 14-17; page 21 lines 11-15).  As such, it would have been obvious and within the skill of an ordinary artisan practicing the invention of Morgan to select a suitable antioxidant well-known in the art.  Morgan teaches the use of non-enzymatic antioxidants such as vitamin E and vitamin C (see pages 21 lines 14-15).  However, prior to the effective filing date of the instant application, enzymatic and non-enzymatic antioxidants served the same function of reducing the production of reactive oxygen species in the body and at the same time, preventing oxidation that causes irrecoverable damages to the cells (see Park et al. U.S. Publication No. 2004/0028758 A1 paragraph [0002]).  Park et al. teaches that natural antioxidants include antioxidant enzymes such as superoxide dismutase, catalase, peroxidase, and glutathione peroxidase as well as non-enzymatic antioxidants such as vitamin E, vitamin C and glutathione [0003].   Park et al. further teaches that the actions of reactive oxygen species can be reduced by antioxidant enzymes such as superoxide dismutase, catalase and peroxidase, and antioxidant substances such as vitamin C, vitamin E and glutathione [0002].   Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art practicing the invention of Morgan, to utilize any suitable antioxidant known in the art including an enzymatic antioxidant with a reasonable expectation of predictable results.  Thus, in the absence of secondary considerations such as a demonstration of criticality or unexpected results, including an enzymatic antioxidant in the formulation of Morgan would have been seen as selecting an obvious alternative and within the skill of an artisan practicing the invention.  
With respect to claim 68 of the instant application which claims the plurality of microcapsules comprise at most about 0.1% of said cannabinoid by weight, which is equivalent to at most 1000 mg/kg, Morgan teaches that the dosages of phytocannabinoids will range between about 0.0001-100 mg per kg of body weight per day (page 28).  Thus a formulation containing at most 0.1% as claimed is rendered obvious in view of the teachings of Morgan et al.
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan WO 2014/100231 A1 in view of Hampson et al. U.S. Patent No. 6,630,507 B1 (Provided on IDS) and Park et al. U.S. Publication No. 2004/0028758 A1 as applied to claims 44-47, 50-53, 55-57, 59, 60 and 68-70 above and further in view of Li et al. (2013, Int. J. Mol. Sci., 14, pages 24438-24475).
Claims 61-63 of the instant application claim further (i) detecting said oxidative stress in said subject, which detecting comprises determining one or more levels of oxidative stress in said subject, and (ii) administering said composition to said subject based on said oxidative stress detected in (i).
Morgan in view of Hampson et al. is as set forth above.
Morgan in view of Hampson et al. does not teach detecting oxidative stress in a subject by determining one or more levels of oxidative stress in the subject.
However, it would have been within the skill of an ordinary artisan to evaluate and monitor a patient prior to and during treatment to determine an appropriate treatment regimen based on procedures well-known in the art.
Prior to the effective filing date of the instant application, methods to detect oxidative stress were known in the art.  Li et al. teaches that oxidative stress not only occurs through the overproduction of reactive oxygen/nitrogen species but also under a case of a depleted or weakened antioxidant system, for example the depletion of glutathione in the cell (page 24454).  Li et al. teaches measuring redox status of cells by a method to measure intracellular or intramitochondrial ROS/RNS accumulation and/or in some cases the strength of antioxidant systems (page 24454).  Thus Li et al. teaches methods to determine ROS and RNS generation as well as methods to measure the strength of antioxidant systems (pages 24454-24459).
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to first determine if a patient is in need of treatment with a formulation that reduces oxidative stress by using methods well-known in the art to determine if the patient is in need of treatment to reduce oxidative stress.  Moreover, it would have been obvious to a person of ordinary skill in the art to monitor a patient’s progress to determine any adjustments necessary in treatment.  Thus, in the absence of secondary considerations, claims 60-63 of the instant application are rendered obvious.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan WO 2014/100231 A1 in view of Hampson et al. U.S. Patent No. 6,630,507 B1 (Provided on IDS) and Park et al. U.S. Publication No. 2004/0028758 A1 as applied to claims 44-47, 50-53, 55-57, 59, 60 and 68-70 above and further in view of Rossi et al. U.S. Publication No. 2012/0263785 A1.
Claim 67 of the instant application claims the composition is stored in a container sealed in a substantially oxygen free atmosphere or under vacuum.
The cited references are as detailed above.
The cited references do not teach the composition is stored in a container sealed in a substantially oxygen free atmosphere or under vacuum.
Rossi teaches that storage and handling of cannabinoid compositions to aid in the stability of the composition can be improved by placing the composition in bottles and filling the bottles until the bottles are about full with the composition under an inert atmosphere (e.g., argon or nitrogen) [0074]. This reduces the chance for oxidation by air. The composition of the bottles may be any material or materials which are known in the art to be air impermeable, preferably, the bottles are made of glass, more preferably borosilicate. Ideally, the caps used to cover the bottles establish an absolute oxygen barrier to the composition [0074].  Rossi further teaches storing the cannabinoid pharmaceutical compositions and products by placing the compositions in at least one of a capsule or a capped bottle and then into an impermeable and sealable bag with or without an oxygen absorbent material. Preferably, the capsule, bottle and bag are all sealed to prevent oxygen and other gases from contacting the composition. Preferably, the bags are capable of being vacuum sealed and are first vacuum sealed before receiving the bottle or capsule [0075].
According, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to seal the cannabinoid formulation of Morgan in a container free of oxygen or under vacuum since Rossi teaches that oxygen can degrade cannabinoids and sealing cannabinoid formulations in a sealed container free of oxygen or vacuum sealed can improve storage and handling of cannabinoid compositions to aid in the stability of the composition.  Thus claim 67 is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 44-47, 50-53, 55-57, 59-63 and 67-70 are rejected.  Claims 1-43, 54, 58 and 64-66 are canceled.  Claims 48-49 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        




KRM